Exhibit 10.1

EMPLOYMENT AND CHANGE

OF CONTROL AGREEMENT

THIS EMPLOYMENT AND CHANGE OF CONTROL AGREEMENT (this “Agreement”) is made and
entered as of the 1st day of November, 2014 by and among Entegra Financial Corp.
( “Entegra”), Macon Bank, Inc. (the “Bank”) (Entegra and the Bank are
collectively referred to as the “Employer”), and Ryan M. Scaggs (“Executive”).

BACKGROUND

WHEREAS, the expertise and experience of Executive, and Executive’s
relationships and reputation in the financial institutions industry are
extremely valuable to the Employer; and

WHEREAS, it is in the best interests of the Employer to maintain an experienced
and sound executive management team to manage the Employer and to further the
Employer’s overall strategies to protect and enhance the value of its
shareholders’ investments; and

WHEREAS, the Employer and Executive desire to enter into this Agreement to
establish the scope, terms and conditions of Executive’s employment by the
Employer

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Effective Date. The effective time and date of this Agreement shall be deemed
to be 12:00:01 o’clock, a.m., on the date of its making set forth above (the
“Effective Date”).

2. Definitions. The following defined terms are defined in the referenced
Sections of this Agreement.

 

Term

  

Section

Accrued Obligations    Section 8(a)(i)(A) Base Salary    Section 6(a) Bank Board
   Section 6(a) Bank Group    Section 12(a) Benefit Plans    Section 6(c)
Business    Section 12(a) Cause    Section 7(b) Change of Control    Section
9(b) Change of Control Termination    Section 9(a) Change of Control Termination
Date    Section 9(a) COBRA    Section 8(d) Code    Section 4 Commissioner   
Section 14(b) Date of Termination    Section 7(f)



--------------------------------------------------------------------------------

Disability    Section 7(a) Disability Effective Date    Section 7(a) Effective
Date    Section 1 Employment Period    Section 4 Entegra Board    Section 7(b)
FDIC    Section 14(d) Good Reason    Section 7(c) Group    Section 9(b)
Incumbent Directors    Section 9(b) Insurance Benefit Plans    Section 6(d) ISOs
   Section 8(b) Management    Section 7(b) Notice of Termination    Section 7(e)
NSOs    Section 8(b) Other Benefits    Section 8(b) Person    Section 9(b)
Restricted Period    Section 12(a) Rules    Section 12(f) Section 409A   
Section 4 Terminate    Section 4 Welfare Benefit Plans    Section 6(d) Without
Cause    Section 7(d)

3. Employment. Executive is employed as the First Vice President and Chief
Operating Officer of Entegra and the Bank. Executive’s responsibilities, duties,
prerogatives and authority in such executive offices, and the clerical,
administrative and other support staff and office facilities provided to him,
shall be those customary for persons holding such executive offices of
institutions that are a part of the financial institutions industry.

4. Employment Period. Unless extended by renewal as provided below or earlier
Terminated in accordance with Sections 7 or 9 hereof, Executive’s employment
shall be for a thirty (30) month term beginning as of the Effective Date;
provided, however, that the term shall be extended on each anniversary of the
Effective Date for successive one (1) year periods unless the Employer shall
give Executive notice of non-renewal at least six (6) months prior to the
expiration of the then existing term (the “Employment Period”). Upon the
expiration of the Employment Period, this Agreement shall terminate and
Executive shall be an “at will” employee of the Employer. For purposes of this
Agreement, “Terminate” (and variations and derivatives thereof) shall mean, when
used in connection with a cessation of employment, that the Executive has
incurred a separation from service as defined in Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and guidance and regulations
issued thereunder (“Section 409A”).

5. Extent of Service. During the Employment Period, and excluding any periods of
vacation, sick or other leave to which Executive is entitled under this
Agreement, Executive agrees to devote reasonable attention and time to the
business and affairs of the Bank commensurate with his offices, and, to the
extent necessary to discharge the responsibilities assigned to Executive
hereunder, to use Executive’s reasonable best efforts to perform faithfully and
efficiently Executive’s responsibilities and duties under this Agreement.

 

2



--------------------------------------------------------------------------------

6. Compensation and Benefits.

(a) Base Salary. During the Employment Period, the Employer will pay to
Executive a base salary at the rate of at least $185,000 per year (“Base
Salary”), less normal withholdings, payable in equal monthly or more frequent
installments as are customary under the Bank’s payroll practices from time to
time. In accordance with the policies and procedures of the Board of Directors
of the Bank (the “Bank Board”), the Employer shall review Executive’s total
compensation at least annually and in its sole discretion may adjust Executive’s
total compensation from year to year; provided, however, that periodic increases
in Base Salary, once granted, shall not be subject to revocation nor shall the
Base Salary be subject to reduction. The annual review of Executive’s total
compensation will consider, among other things, changes in the cost of living,
Executive’s own performance and the Entegra’s consolidated performance.

(b) Incentive Plans. During the Employment Period, Executive shall be entitled
(i) to participate in all of executive management incentive plans of the
Employer, and any successor or substitute plans; and (ii) to participate in all
stock option, stock grant, management stock right recognition and similar plans
of the Employer, and any successor or substitute plans.

(c) Savings and Retirement Plans. During the Employment Period, Executive shall
be entitled to participate in all savings, deferred compensation, pension and
retirement plans (including supplemental retirement plans), practices, policies
and programs applicable generally to senior executive employees of the Employer
(the “Benefit Plans”).

(d) Welfare Benefit Plans. During the Employment Period, Executive and/or
Executive’s family, as the case may be, shall be eligible for participation in
and shall receive all benefits under all welfare benefit plans, practices,
policies and programs provided by the Employer (including, without limitation,
medical, hospitalization, prescription, dental, disability, employee life, group
life, accidental death and dismemberment, and travel accident insurance plans
and programs) (“Welfare Benefit Plans”) to the extent applicable generally to
members of the senior executive management of the Employer. The Welfare Benefit
Plans pertaining to medical, hospitalization, prescription and dental insurance
coverages are referred to herein as the “Insurance Benefit Plans”. The Bank
Board may also designate Executive as a participant in other similar plans in
its discretion.

(e) Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in accordance with the policies, practices and procedures of the Employer to the
extent applicable generally to any employee who is a member of the senior
executive management of the Employer. The expenses eligible for reimbursement
under this item (e) in any year shall not affect any expenses eligible for
reimbursement or in-kind benefits in any other year. Executive’s rights under
this item (e) are not subject to liquidation or exchange for any other benefit.

 

3



--------------------------------------------------------------------------------

(f) Fringe and Similar Benefits. During the Employment Period, Executive shall
be entitled to fringe benefits in accordance with the plans, practices, programs
and policies of the Employer in effect for employees who are members of its
senior executive management.

(g) Vacation, Sick and Other Leave. During the Employment Period, Executive
shall be entitled annually to that number of paid time off days specified in the
employment policies of the Employer and shall have such rights with respect to
such days as are provided in those policies.

7. Termination of Employment (Other Than In Connection With A Change Of
Control).

(a) Death or Disability. Executive’s employment with the Employer shall
Terminate automatically upon Executive’s death during the Employment Period. If
the Employer determines in good faith that the Disability of Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to Executive written notice in accordance with
Section 7(e) of this Agreement of its intention to Terminate Executive’s
employment. In such event, Executive’s employment with the Employer shall
Terminate effective on the 45th day after receipt of such written notice by
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, Executive shall not have returned to full-time performance
of Executive’s duties on a continuing basis. For purposes of this Agreement,
“Disability” shall mean the absence of Executive from Executive’s duties with
the Employer on a full-time basis for at least 30 of any 45 consecutive business
days as a result of incapacity due to mental or physical illness or injury which
is determined to be total and permanent by a physician selected by the Employer,
or the insurers of the Employer, and acceptable to Executive or Executive’s
legal representative, which acceptance shall not be unreasonably withheld,
subject to the Employer’s obligations, and Executive’s rights, under (A) the
Americans With Disabilities Act, 42 U.S. C. §§ 1210 et seq., and (B) the Family
and Medical Leave Act, 29 U. S.C. §§ 2601 et seq. (and the regulations
promulgated under the foregoing Acts).

(b) Cause. The Employer may Terminate Executive’s employment with the Employer
for Cause. For purposes of this Agreement, “Cause” shall mean:

 

  (i) the continued failure of Executive to perform substantially Executive’s
duties with the Employer, other than any such failure resulting from Disability,
after a written demand for substantial performance is delivered to Executive by
the President and Chief Executive Officer of the Employer (“Management”) which
specifically identifies the manner in which Management believes that Executive
has not substantially performed Executive’s duties;

 

  (ii) the engaging by Executive in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Employer;

 

4



--------------------------------------------------------------------------------

  (iii) insubordination with respect to one or more directives of Management
after receipt of a written warning from the Management with respect thereto; or

 

  (iv) an act by Executive which constitutes a material breach of Executive’s
fiduciary duty to the Employer and which has an adverse impact upon the
reputation or business of the Employer.

Any act, or failure to act, based upon authority given pursuant to resolutions
duly adopted by the Bank Board or the Board of Directors of Entegra (“Entegra
Board”) or based upon the advice of legal counsel for the Employer, shall be
conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Employer and to not constitute
insubordination or a failure to perform.

(c) Voluntary Termination; Good Reason. Executive may Terminate Executive’s
employment with the Employer voluntarily or for Good Reason. For purposes of
this Agreement, “Good Reason” shall mean: (i) a material diminution in
Executive’s authority, duties, or responsibilities; (ii) a material change in
the geographic location at which Executive must perform the services to be
performed by Executive pursuant to this Agreement; and (iii) any other action or
inaction that constitutes a material breach by the Employer of this Agreement.
Executive must provide notice of voluntary Termination at least 30 days prior to
the applicable Date of Termination. Executive must provide notice to the
Employer of the condition Executive contends is Good Reason within 30 days of
the initial existence of the condition, and the Employer must have a period of
at least 30 days to remedy the condition. If the condition is not remedied,
Executive must provide a Notice of Termination as set forth in Section 7(e)
within 30 days of the end of the Employer’s remedy period.

(d) Without Cause. The Employer may Terminate Executive’s employment without
Cause (“Without Cause”).

(e) Notice of Termination. Any Termination (other than for death) shall be
communicated by a Notice of Termination given in accordance with Section 16(g)
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
means a written notice which (i) indicates the specific termination provision in
this Agreement relied upon, (ii) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
Termination of Executive’s employment under the provision so indicated, and
(iii) if the Date of Termination (as defined below) is other than the date of
receipt of such notice, specifies the Date of Termination (which date shall be
not more than 30 days after the giving of such notice except as otherwise
provided in Section 7(a)). The failure to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Disability, Cause, or
Good Reason shall not waive any right of Executive or the Employer hereunder or
preclude Executive or the Employer from asserting such fact or circumstance in
enforcing Executive’s or the Employer’s rights hereunder.

(f) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is Terminated by the Employer for Cause or Without Cause, the date of
receipt of

 

5



--------------------------------------------------------------------------------

the Notice of Termination or any later date specified therein, as the case may
be, (ii) if Executive’s employment is Terminated by Executive for Good Reason,
the date of receipt of the Notice of Termination, (iii) if Executive’s
employment is Terminated by Executive voluntarily, the Date of Termination shall
be the 30th day following the date of receipt of the Notice of Termination, and
(iv) if Executive’s employment is Terminated by reason of death or Disability,
the Date of Termination shall be the date of death of Executive or the
Disability Effective Date, as the case may be.

8. Obligations of the Employer Upon Termination (Other Than In Connection With A
Change Of Control). The provisions of this Section 8 apply only to Terminations
that are not in connection with a Change of Control.

(a) Termination Without Cause or for Good Reason. If, during the Employment
Period, the Employer shall Terminate Executive’s employment Without Cause or the
Executive shall Terminate Executive’s employment for Good Reason, then in
consideration of Executive’s services rendered prior to such Termination;

 

  (i) the Employer shall pay to Executive:

 

  A. a lump sum in cash on the 30th day after the Date of Termination equal to
(1) Executive’s Base Salary through the Date of Termination to the extent not
theretofore paid, and (2) any accrued vacation pay, in each case to the extent
not theretofore paid (the sum of the amounts described in clauses (1) and
(2) shall be hereinafter referred to as the “Accrued Obligations”); and

 

  B. a lump sum in cash on the 30th day after the Date of Termination equal to
the product of (1) Executive’s aggregate cash bonus for the last completed
fiscal year, whether paid to Executive under Section 6 above or otherwise paid
to Executive, and (2) a fraction, the numerator of which is the number of days
in the current fiscal year through the Date of Termination and the denominator
of which is 365; and

 

  C. in five (5) as nearly as equal as possible semi-annual installments,
beginning on the 30th day after the Date of Termination an amount equal to two
point fifty (2.50) times Executive’s Base Salary;

 

  (ii)

for a period of 12 months from and after the Date of Termination the Employer
shall continue to provide benefits to Executive and/or Executive’s family at
least equal to those which would have been provided to them in accordance with
the Insurance Benefit Plans if Executive’s employment had not been Terminated;
provided, however, that if Executive becomes employed with

 

6



--------------------------------------------------------------------------------

  another employer and is eligible to receive substantially the same benefits
under the other employer’s plans as Executive would receive under the Insurance
Benefit Plans under this item (ii), the benefits provided under this item
(ii) shall be terminated;

 

  (iii) to the extent not theretofore paid or provided, the Employer shall
timely pay or provide to Executive any other amounts or benefits required to be
paid or provided herein or which Executive is eligible to receive under any
Welfare Benefit Plan; and

 

  (iv) provided, however, that if during the Restricted Period Executive
violates Section 12, no payments otherwise due following the date of such
violation shall be due or paid under item (i)(C).

(b) Death. If Executive’s employment is Terminated by reason of Executive’s
death during the Employment Period, this Agreement shall terminate without
further obligations to Executive’s legal representatives under this Agreement,
except that: (i) Accrued Obligations shall timely be paid as provided below;
(ii) Other Benefits shall be timely paid or provided as described below;
(iii) all stock options that are “incentive stock options”, as described in
Section 422 of the Code (“ISOs”), previously granted to Executive that vested at
or prior to the Date of Termination shall remain exercisable for the longer of
12 months and the exercise period in effect immediately prior to the Date of
Termination; (iv) all nonqualified stock options (“NSOs”) previously granted to
Executive that vested at or prior to the Date of Termination shall remain
exercisable for the period of exercise in effect immediately prior to the Date
of Termination; (v) all options previously granted to Executive and scheduled to
vest in the year of death shall immediately vest and be exercisable for the
applicable period set forth in the preceding items (iii) and (iv); and
(vi) Executive’s rights to all benefits under all Benefit Plans that are
“non-qualified” plans shall be 100% vested, regardless of Executive’s age or
years of service, at the time of Executive’s death. Accrued Obligations shall be
paid to Executive’s estate or beneficiary, as applicable, in a lump sum in cash
on the 30th day after the Date of Termination. With respect to the provision of
Other Benefits, the term “Other Benefits” as utilized in this Section 8(b) shall
mean, and Executive’s estate and/or beneficiaries shall be entitled to receive,
all benefits under the Employer’s Welfare Benefit Plans relating to death
benefits. Without limiting the foregoing, for one (1) year after Executive’s
death, the Employer shall pay any premium required for any “qualified
beneficiary” to continue his or her health care coverage in accordance with
Title 1, Part 6 of the Employee Retirement Security Act of 1974, as amended.

(c) Disability. If Executive’s employment is Terminated by reason of Executive’s
Disability during the Employment Period, this Agreement shall terminate without
further obligations to Executive, except that: (i) Accrued Obligations shall be
timely paid as provided below; (ii) Other Benefits shall be timely paid or
provided as described below; (iii) all stock options that are ISOs previously
granted to Executive that vested at or prior to the Date of Termination shall
remain exercisable for the longer of 12 months and the exercise period in effect
immediately prior to the Date of Termination; (iv) all NSOs previously granted
to Executive that vested at or prior to the Date of Termination shall remain
exercisable for the period of exercise in effect immediately prior to the Date
of Termination; and (v) all options

 

7



--------------------------------------------------------------------------------

previously granted to Executive and scheduled to vest in the year in which the
Disability Effective Date occurs shall immediately vest and be exercisable for
the applicable period set forth in the preceding items (iii) and (iv). Accrued
Obligations shall be paid to Executive in a lump sum in cash on the 30th day
after the Date of Termination. With respect to the provision of Other Benefits,
the term Other Benefits as utilized in this Section 8(c) shall include, without
limitation, and Executive shall be entitled after the Date of Termination to,
(1) receipt of all disability benefits under all Welfare Benefit Plans relating
to disability, (2) receipt, for the remainder of the then current Employment
Period, of all benefits available to Executive under all Insurance Benefit
Plans, subject to the Employer Benefit Election, and (3) for the remainder of
the then current Employment Period continued participation in group life and
employee life insurance programs generally available to senior executive
officers.

(d) Voluntary Termination; Cause. If Executive voluntarily Terminates his
employment or if Executive’s employment shall be Terminated for Cause during the
Employment Period, this Agreement shall terminate without further obligations to
Executive, except that (i) the Accrued Obligations shall be paid in a lump sum
in cash on the 30th day after the Date of Termination, and (ii) Other Benefits
shall be paid or provided in a timely manner, in each case to the extent
theretofore unpaid; provided, however, that Executive’s right to continue to
participate in Welfare Benefit Plans shall terminate on the 30th day following
the Date of Termination, subject to Executive’s rights under the Consolidated
Omnibus Budget Reconciliation Act of 1985, 29 U.S.C. §§ 1161 et seq. (“COBRA”).

9. Termination In Connection With a Change of Control.

(a) Change of Control Termination. In the event that, at the time of, within 90
days prior to, or within one (1) year after, a Change of Control, and during the
Employment Period, the Employer Terminates Executive’s employment Without Cause
or Executive Terminates Executive’s employment for Good Reason (each a “Change
of Control Termination”), Executive shall be entitled to receive the payments
and benefits specified in this Section 9. The date on which the Employer or
Executive receives notice in accordance with Section 16(h) of a Change of
Control Termination shall be deemed the “Change of Control Termination Date.”

(b) Definition of Change of Control. “Change of Control” shall mean (i) a Change
of Ownership; (ii) a Change in Effective Control; or (iii) a Change of Asset
Ownership; in each case, as defined herein and as further defined and
interpreted in Section 409A.

A. “Change in Effective Control” shall mean the date either (i) any “Person” or
“Group” (as those terms are defined in or pursuant to Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended, but not including Entegra or
any “employee benefit plan” (as defined in or pursuant to the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 1002(3) of Entegra or the
Bank) acquires (or has acquired during the preceding 12 months) ownership of
outstanding stock of Entegra possessing 30% or more of the total voting power of
Entegra’s outstanding stock or (B) a majority of the Entegra Board is replaced
during any 12 month period by directors whose election is not endorsed by a
majority of the members of the Entegra Board prior to such election.

 

8



--------------------------------------------------------------------------------

B. “Change of Asset Ownership” shall mean the date any Person or Group acquires
(or has acquired during the preceding 12 months) assets from Entegra or the Bank
that have a total gross fair market value that is equal to or exceeds 40% of the
total gross fair market value of all of Entegra’s consolidated assets
immediately prior to such acquisition.

C. “Change of Ownership” shall mean the date any Person or Group acquires
ownership of outstanding stock of Entegra that, together with stock previously
held, constitutes more than 50% of the total fair market value or total voting
power of the stock of Entegra provided that such Person or Group did not
previously own 50% or more of the value of voting power of the outstanding stock
of Entegra.

(c) Change of Control Payments and Benefits. Upon a Change Of Control
Termination:

 

  (i) The Employer shall pay to Executive in a lump sum in cash on the 30th day
after the Change of Control Termination Date the aggregate of the following
amounts:

 

  (A) the sum of the Accrued Obligations; and

 

  (B) in five (5) as nearly as equal as possible semi-annual installments
beginning on the 30th day after the Change of Control Termination Date, an
amount equal to two point fifty (2.50) times the total of Executive’s average
annual compensation as calculated for purposes of Code Section 280G;

 

  (C) provided, however, that if during the Restricted Period Executive violates
Section 12, no payments otherwise due following the date of such violation shall
be due or paid under item (i)(B).

 

  (ii) for a period of 12 months from and after the Change of Control Date of
Termination the Employer shall continue to provide benefits to Executive and/or
Executive’s family at least equal to those which would have been provided to
them in accordance with the Insurance Benefit Plans if Executive’s employment
had not been Terminated; provided, however, that if Executive becomes employed
with another employer and is eligible to receive substantially the same benefits
under the other employer’s plans as Executive would receive under the Insurance
Benefit Plans under this item (ii), the benefits provided under this item
(ii) shall be terminated;

 

9



--------------------------------------------------------------------------------

  (iii) All options previously granted to Executive that are unvested as of the
Change of Control Termination Date shall be deemed vested, fully exercisable and
non-forfeitable as of the Change of Control Termination Date (provided, however,
that options granted less than six (6) months before the Change of Control
Termination Date shall not be exercisable until the first day subsequent to the
six (6) months following their dates of grant) and all previously granted
options that are vested, but unexercised, on the Change of Control Termination
Date shall remain exercisable, in each case for the period during which they
would have been exercisable absent the Termination of Executive’s employment
except as otherwise specifically provided by the Code.

 

  (iv) Executive’s benefits under all Benefit Plans that are non-qualified plans
shall be 100% vested, regardless of Executive’s age or years of service, as of
the Change of Control Termination Date.

 

  (v) Notwithstanding the foregoing provisions of this Section 9, the Employer
may reduce any amount, distribution, acceleration of vesting or other right
described in this Section 9, in whole or part, such that the aggregate value of
all payments, distributions and benefits received by Executive shall not
constitute an “excess parachute payment” within the meaning of Section 280G of
the Code subject to the excise tax imposed by Section 4999 of the Code;
provided, however, that the Employer will endeavor to effect any such reduction
in a way that results in the most favorable tax consequences for Executive and
that such reduced aggregate amount shall be the maximum amount which would not
constitute an “excess parachute payment”.

10. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any plan, program, policy, or
practice provided by the Employer and for which Executive may qualify, nor shall
anything herein limit or otherwise affect such rights as Executive may have
under any contract or agreement with the Employer. Amounts which are vested
benefits or which Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Employer at
or subsequent to a Date of Termination or Change of Control Termination Date
shall be payable in accordance with such plan, policy, practice or program or
such contract or agreement except as explicitly modified by this Agreement.

11. Full Settlement. The Employer’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Employer

 

10



--------------------------------------------------------------------------------

may have against Executive or others. The Employer agrees to recognize as an
indebtedness to Executive and shall reimburse all legal fees and expenses which
Executive may reasonably incur as a result of any contest by the Employer,
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by Executive about the amount of any
payment pursuant to this Agreement) in which the outcome is deemed by a court of
competent jurisdiction to have been in majority part favorable to Executive,
plus in each case interest on any delayed payment at the “applicable federal
rate” provided for in Section 7872(f)(2)(A) of the Code.

12. Covenants.

(a) Covenant Not to Compete. During the Restricted Period, Executive shall not,
within the geographic areas composed of the circles surrounding the Bank’s then
existing banking offices from or through which it provides loan and/or deposit
taking services with each circle having the applicable such banking office as
its center point and a radius of 50 miles (the “Territory”), directly or
indirectly, in any capacity, render services, or engage or have a financial
interest in, any business that shall be competitive with any of those business
activities in which Entegra or any of the Entegra’s subsidiaries or affiliates
(the “Bank Group”) is engaged as of the date of this Agreement, which business
activities include, but are not limited to, the provision of banking services
(collectively, the “Business”); provided, however, that Executive’s ownership of
less than five percent (5%) of the outstanding securities of any entity engaged
in the Business that has a class of securities listed on a securities exchange
or qualified for quotation on any over-the-counter market shall not be a
violation of the foregoing. For purposes of this Agreement, except as otherwise
provided in Section 17, “Restricted Period” shall mean the period of 30 months
following the Termination of Executive’s employment as provided by this
Agreement.

(b) Covenant Not to Solicit Customers. During the Restricted Period, Executive
shall not, directly or indirectly, individually or on behalf of any other person
or entity (other than a member of the Bank Group), offer to provide banking
services to any person, partnership, corporation, limited liability company,
association, or other entity who is or was (i) a customer of any member of the
Bank Group during any part of the 12 month period immediately prior to the Date
of Termination, or (ii) a potential customer to whom any member of the Bank
Group offered to provide banking services during any part of the 12 month period
immediately prior to the Date of Termination.

(c) Covenant Not to Solicit Employees. During the Restricted Period, Executive
shall not, directly or indirectly, individually or on behalf of any other person
or entity, solicit, recruit or entice, directly or indirectly, any employee of
any member of the Bank Group to leave the employment of such member to work with
Executive or with any person, partnership, corporation, limited liability
company or other entity with whom Executive is or becomes affiliated or
associated.

(d) Non-Disparagement; Confidentiality. Executive covenants and agrees that
following Termination of Executive’s employment for any reason, Executive shall
not disparage, hold up to ridicule or make false statements, whether directly or
by inference, regarding Entegra

 

11



--------------------------------------------------------------------------------

or the Bank or any of their respective directors, officers, employees or agents,
the financial results or financial condition of either of Entegra or the Bank,
or the prospects of Entegra or the Bank.

Executive further covenants and agrees that during the Employment Period and
thereafter, Executive shall hold inviolate and secret, and shall not use for
Executive’s personal benefit or the benefit of any Person other than Entegra or
the Bank, all confidential and/or proprietary information of either Entegra or
the Bank, including, but not limited to, all processes, procedures, programs,
know-how, trade secrets, pricing strategies and techniques, investment
strategies and techniques, marketing plans and strategies, personnel
information, customer lists, analyses and compilations of customer information,
financial projections, and other similar information, regardless of the form in
which such information is obtained, retained or maintained by or on behalf of
Entegra or the Bank. Executive agrees that the foregoing obligations are in
addition to, and not in limitation of Executive’s confidentiality obligations or
duties under applicable corporate law, federal securities laws, or federal or
state financial institution laws.

(e) Reasonableness of Scope and Duration. The parties hereto agree that the
covenants and agreements contained in this Section 12 are reasonable in their
time, territory and scope, and they intend that they be enforced, and no party
shall raise any issue of the reasonableness of the time, territory or scope of
any such covenants in any proceeding to enforce any such covenants.

(f) Enforceability. Executive agrees that monetary damages would not be a
sufficient remedy for any breach or threatened breach of the provisions of this
Section 12, and that in addition to all other rights and remedies available to
Entegra and the Bank, they shall be entitled to specific performance and
injunctive or other equitable relief as a remedy for any such breach or
threatened breach. Any determination of whether Executive has violated such
covenants shall be made by arbitration in Greensboro, North Carolina under the
Rules of Commercial Arbitration (the “Rules”) of the American Arbitration
Association, which Rules are deemed to be incorporated by reference herein.

(g) Separate Covenants and Severability. The covenants and agreements contained
in this Section 12 shall be construed as separate and independent covenants.
Should any part or provision of any such covenant or agreement be held invalid,
void or unenforceable in any court of competent jurisdiction, no other part or
provision of this Agreement shall be rendered invalid, void or unenforceable by
a court of competent jurisdiction, no other part or provision of this Agreement
shall be rendered invalid, void or unenforceable as a result. If any portion of
the foregoing provisions is found to be invalid or unenforceable by a court of
competent jurisdiction unless modified, it is the intent of the parties that the
otherwise invalid or unreasonable term shall be reformed, or a new enforceable
term provided, so as to most closely effectuate the provisions as is validly
possible.

 

12



--------------------------------------------------------------------------------

13. Assignment and Successors.

(a) Executive. This Agreement is personal to Executive and without the prior
written consent of the Employer shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives.

(b) The Employer. This Agreement shall inure to the benefit of and be binding
upon the Employer and its successors and assigns. Entegra and the Bank will each
require any successor to it (whether direct or indirect, by stock or asset
purchase, merger, consolidation or otherwise) to all or substantially all of its
business or more than 50% of its assets to assume expressly and agree to perform
this Agreement in the same manner and to the same extent it would be required to
perform it if no such succession had taken place.

14. Regulatory Intervention. Notwithstanding anything in this Agreement to the
contrary, the obligations of the Employer under this Agreement are subject to
the following terms and conditions:

(a) If Executive is suspended and/or temporarily prohibited from participating
in the conduct of the Bank’s affairs by a notice served under Section 8(e)(3) or
(1) of the Federal Deposit Insurance Act (12 U.S.C. § 1818 (e)(3) and (g)(1)),
the Bank’s obligations hereunder, as applicable, shall be suspended as of the
date of service unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, all of the Employer’s obligations which were suspended
shall be reinstated.

(b) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. § 1 818 (e)(4) and
(g)(1)) or by an order of the North Carolina Commissioner of Bank (the
“Commissioner”), all obligations of the Employer under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
parties shall not be affected.

(c) If the Bank is in default (as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act (12 U.S. C. § 1813 (X)(1)), all obligations of the
Employer under this Agreement shall terminate as of the date of default, but any
vested rights of Executive shall not be affected.

(d) All obligations of the Employer under this Agreement shall be terminated,
except to the extent determined that continuation of the contract is necessary
for the continued operation of the Bank, if so ordered by the Commissioner at
the time the Federal Deposit Insurance Corporation (“FDIC”) enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in Section 13 (c) of the Federal Deposit Insurance Act (12 U.S.C.§
1823 (c)), or if so ordered b the Commissioner at the time the FDIC approves a
supervisory merger to resolve problems related to operation of the Bank or when
the Bank is determined by the Commissioner to be in an unsafe or unsound
condition. Any rights of Executive that shall have vested under this Agreement
shall not be affected by such action. Provided that any termination of this
Agreement, in whole or in part, shall be in compliance with Section 409A to the
extent Section 409A applies to any portion of this Agreement.

 

13



--------------------------------------------------------------------------------

(e) With regard to the provisions of this Section 14(a) through (d):

 

  (i) The Bank agrees to use its best efforts to oppose any such notice of
charges as to which there are reasonable defenses;

 

  (ii) In the event the notice of charges is dismissed or otherwise resolved in
manner that will permit the Employer to resume its obligations to pay
compensation hereunder, the Employer will promptly make such payment hereunder;
and

 

  (iii) During any period of suspension under Section 14(a), the vested rights
of Executive shall not be affected except to the extent precluded by such
notice.

(f) The Employer’s obligations to provide compensation or other benefits to
Executive under this Agreement shall be terminated or limited to the extent
required by the provisions of any final regulation or order of the FDIC
promulgated under Section 18(k) of the Federal Deposit Insurance Act (12 U.S.C.
§ 1828(k)) limiting or prohibiting any “golden parachute payment” as defined
therein, but only to the extent that the compensation or payments to be provided
by the Employer under this Agreement are so prohibited or limited.

15. Certain Payments Delayed for a Specified Employee. If Executive is a
“specified employee” as defined in Section 409A, then, notwithstanding any other
provision herein, any payment(s) required under this Agreement on account of a
“separation from service” as defined in Section 409A shall be made and/or shall
begin on the first day of the seventh (7th) month following the date of
Executive’s Termination to the extent such payments are not exempt from
Section 409A, and the six (6) month delay in payment is required by
Section 409A.

16. Miscellaneous.

(a) Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

(b) Severability. If any provision or covenant, of any part thereof, of this
Agreement should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability
shall not affect the validity, legality enforceability of the remaining
provisions or covenants, or any part thereof, of this Agreement, all of which
shall remain in full force and effect.

 

14



--------------------------------------------------------------------------------

(c) Other Agents. Nothing in this Agreement is to be interpreted as limiting the
Employer from employing other personnel on such terms and conditions as may be
satisfactory to it.

(d) Entire Agreement. Except as provided herein, this Agreement contains the
entire agreement between the Employer and Executive, with respect to the subject
matter hereof and supersedes and invalidates any previous employment and
severance agreements or contracts with Executive. No representations,
inducements, promises or agreements, oral or otherwise, which are not embodied
herein, shall be of any force or effect.

(e) Compliance with Section 409A. It is intended that this Agreement shall
conform with all applicable Section 409A requirements to the extent Section 409A
applies to any provisions of the Agreement. Accordingly, in interpreting,
construing or applying any provisions of the Agreement, the same shall be
construed in such manner as shall meet and comply with Section 409A, and in the
event of any inconsistency with Section 409A, the same shall be reformed so as
to meet the requirements of Section 409A. Executive acknowledges that the
Employer has not made any representation or warranty regarding the treatment of
this Agreement or the benefits payable under this Agreement under federal, state
or local income tax laws, including but not limited to Section 409A.

(f) Governing Law. Except to the extent preempted by federal law, the laws of
the State of North Carolina shall govern this Agreement in all respects, whether
as to its validity, construction, capacity, performance or otherwise.

(g) Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered or seven (7) days after mailing if mailed, first class,
certified mail, postage prepaid:

To the Employer:

Entegra Financial Corp.

One Center Court

Franklin, North Carolina 28734-3445

Attention: Chairman of the Board

To Executive:

Ryan M. Scaggs

160 Deep Creek Church Road

Bryson City, North Carolina 28713

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 

15



--------------------------------------------------------------------------------

(h) Amendments and Modifications. This Agreement may be amended or modified only
by a writing signed by all parties hereto, which makes specific reference to
this Agreement. Provided, further, that no amendment or modification to this
Agreement shall be adopted unless it complies with Section 409A to the extent
Section 409A applies to this Agreement and/or to the amendment or modification.

17. Regulatory Prohibition. In the event that the Bank shall be deemed a
“troubled bank” by the FDIC with the result that the payment of severance
payments to Executive upon Termination of Executive’s employment shall be
prohibited by federal statutes or regulations (including, but not limited to,
Part 359 of the regulations of the FDIC), then the term “Restricted Period” used
in Section 12 shall be deemed to be three (3) months from the Date of
Termination or Change of Control Termination Date, as applicable.

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Employment and Change of Control Agreement as of the date first above written.

 

ENTEGRA FINANCIAL CORP. By:  

/s/ Fred H. Jones

  Fred H. Jones, Chairman MACON BANK, INC. By:  

/s/ Jim M. Garner

  Jim M. Garner, Chairman EXECUTIVE:

/s/ Ryan M. Scaggs

Ryan M. Scaggs

 

16